       Case 4:19-cv-00667-BSM Document 27 Filed 01/07/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

APRIL CULLINS, o/b/o E.W.,                                                 PLAINTIFF
a minor child

v.                        CASE NO. 4:19-CV-00667-BSM

SOCIAL SECURITY ADMINISTRATION                                            DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED, this 7th day of January, 2021.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
